         Case: 3:19-cv-00607-jdp Document #: 73 Filed: 05/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ROOSEVELT WILLIAMS,

        Plaintiff,
                                                      Case No. 19-cv-607-jdp
   v.

RANDALL S. BOUZEK, KYLE DEMERS,
and CORRECTIONAL OFFICER DREHMEL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                              5/3/2021
        Peter Oppeneer, Clerk of Court                         Date
